Mb. Justice Wole
delivered the opinion of the court.
The defendants were charged with having voluntarily and illegally offered for sale as pure, milk that was adulterated. The court found them guilty and sentenced them each to four days in jail. The fiscal in his brief says that the only ground of appeal is that the criminal intent was not shown, but the appellants, in point of fact, rely oh the failure of the government to make out a case.
Juan Requena, a health inspector, testified that he seized some milk in the shop of the defendants which was shown by the proof to be adulterated. The inspector, being cross-examined by the defence and examined as well by the court, stated that the milk alleged to be adulterated had just arrived at the shop of the defendants when ho himself arrived; that the milk had just been placed in the pail and that the milkman was going away with the jar he had just emptied. This was substantially all the evidence on the part of the government and it was not enough to convict these defendants.
All that the evidence disclosed is that the defendants had just received from a third person adulterated milk. There is not a scintilla of evidence that they offered the adulterated milk for sale. There is nothing to show even that the defendants would have offered the milk; for sale. The proof only shows that they came into possession of adulterated milk, which is not tantamount to proving that they were offering it for sale. The defendants might have examined the milk and refused to sell it. Be that as it may, the proof does not show the crime charged in the complaint or under the statute. This .is a criminal proceeding and one that dispenses with proof of a criminal intent and hence there is, perhaps, a *213greater reason for proving beyond reasonable doubt tbe elements named by tbe statute.
As may be seen, tbe facts in tbis case are different from those'in tbe ease of The People v. Gautier, wbicb was decided by tbis court on April 24, 1914 (20 P. R. R., 311); therefore tbe jurisprudence established in tbe case of Gautier is not applicable to tbis.
Tbe judgment must be reversed and tbe defendants discharged.

Judgment reversed and defendants acquitted.

Chief Justice Hernández and Justices del Toro and A Id rey concurred.
Mr. Justice Hutchison signed stating .that be concurred in tbe judgment.